Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal disclaimer
       The terminal disclaimers filed on 01/03/2019 are approved hence the double patenting rejection is withdrawn. 

Allowance
Claims 1, 3-30 are allowable.

Reason for Allowance
Independent claims 1, 29 and 30 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),       
receiving user input that defines a rule, such that the rule includes a search query and identification of an object whose score is to be adjusted when at least a portion of a result of the search query satisfies a triggering condition; executing, by a computer system, the search query, based on the rule, against a set of events that each include time-stamped machine data indicative of performance or operation of an information technology environment, to obtain a result of the search query, the search query including a search term; determining, by the computer system, whether at least a portion of the result of the search query satisfies a triggering condition, the result of the search query including data from one or more of the events that each include time-stamped machine data indicative of performance or operation of an information technology environment; in response to a determination that at least a portion of the result of the search query satisfies the triggering condition, identifying, by the computer system and based on the rule, the object as being an object whose score is to be adjusted, the object having a defined association 


Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/11/2021